Citation Nr: 0714726	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-42 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision rendered by the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied a claim of 
entitlement to service connection for a left ankle disability 
and a back disability.


FINDINGS OF FACT

1.  A chronic left ankle disability did not manifest during 
service; and there is no competent medical evidence which 
links a current left ankle disability to military service.

2.  A chronic back disability did not manifest during 
service; and there is no competent medical evidence which 
links a current back disability to military service.

3.  There is evidence of at least two intervening injuries to 
the veteran's back since his discharge from military service.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2006).

2.  A back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3037, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in August 2003.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and otherwise provided information on VCAA.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which discussed the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  As service connection is 
denied, no disability rating or effective date will be 
assigned in this case.  

In addition, it appears that all necessary development has 
been completed.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any outstanding additional existing 
evidence necessary for a fair adjudication of the claim.  
Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The veteran's enlistment physical examination dated in August 
1989 was negative for back or ankle disabilities.  Service 
medical records reflect that during a routine physical 
examination in March 1990, the veteran's lower extremities 
and back were reportedly normal.  Minimal asymmetry to the 
veteran's spine on forward bend was noted however, it was not 
considered disqualifying (NCD).  On the corresponding Report 
of Medical History form, the veteran denied recurrent back 
pain, swollen or painful joints, or foot trouble.  The 
examiner did note that there was occasional back stiffness, 
though it was not considered disqualifying.  In April 1990, 
the veteran injured his left ankle while playing sports.  
Upon examination, the left ankle was painful and showed signs 
of edema and eccymosis.  X-rays were negative for a fracture.  
The remaining service medical records were negative for 
continued complaints or medical treatment for that left ankle 
injury, and there was no evidence of additional trauma to the 
left ankle.  Service records also show the veteran was 
injured in an October 1990 bicycle accident with numerous 
superficial lacerations, including in the area of L-3.  The 
clinical record reflects he suffered head trauma, and a 
laceration to his kidney region and left flank.  

During a physical examination in August 1991, in connection 
with the Occupational Medical Monitoring Program (OMMP), the 
lower extremities and back were reportedly normal.  On the 
corresponding Report of Medical History form, the veteran 
denied swollen or painful joints, foot trouble, and recurrent 
back pain.  The veteran again denied recurrent back pain on 
his March 1993 Report of Medical History form.  There were no 
clinical findings noted.

Post-service medical evidence includes private treatment 
records from Health South, dated between May 1999 and March 
2001.  These records reflect the veteran's complaint of back 
pain in May 1999, which reportedly had an onset of a little 
over a week prior, cause unknown.  The pain was noted to 
primarily be on the right side.  The veteran also stated 
there was no previous major back pain.  A diagnosis of lumbar 
strain was provided.  Records dated in March 2001 show the 
veteran presented for medical treatment with complaints of 
lower back pain after having lifted a cabinet.  A diagnosis 
of lumbar strain and left sacroiliac dysfunction was made 
after evaluation.  The record indicates this was a work-
related injury and not a pre-existing condition.  

Additional post-service medical evidence includes treatment 
records from U.S.H.W., dated from February 2002 to December 
2003.  These records reflect treatment for the veteran's 
right ankle, which he sprained in November 2002.  A December 
2002 notation indicated that an X-ray of the right ankle 
revealed a chip fracture in the medial malleolar.  The July 
2003 initial evaluation record reflects the veteran's 
symptoms as it regarded his right ankle; and specifically 
noted that the veteran had no other joint complaints.  This 
record indicated that x-rays of the left ankle showed 
evidence of a previous medial malleolar fracture, as well as 
a lateral ligament injury; however the diagnosis was ankle 
pain, right ankle.  A July 2003 MRI of the right ankle showed 
tenosyvitis over the posterior tibalis tendon, with a rupture 
of the anterior talofibular ligament.  In addition, a 
September 2003 record shows a diagnosis of thoracic strain, 
with a date of injury recorded as September 8, 2003.  

The veteran underwent a VA examination in October 2003, 
during which time his medical history, as reflected in the 
claims file, was reviewed.  The veteran reported that he had 
chronic pain, spasms, and stiffness in his back ever since 
service.  He also indicated that both ankles felt unstable, 
right more than left, with constant pain and easy fatigue.  
Upon examination, there was limited flexion and extension in 
the spine.  Gait and station were normal.  X-rays of the 
lumbar spine were negative and mild degenerative disc disease 
was observed in the lower thoracic spine.  A diagnosis of low 
back strain was provided.  

Regarding the veteran's bilateral ankles, the examiner noted 
there was a record of injuries to both ankles in the service 
medical records.  However, there was no evidence of arthritis 
based on his review of the medical records.  The examiner 
noted that a July 2003 MRI study showed a tear of the right 
anterior talofibular ligament.  The examiner provided a 
diagnosis of bilateral ankle strain, with MRI-documented tear 
of the right anterior talofibular ligament.  

The veteran submitted additional private medical reports 
dated in February 2006.  This evidence consisted of MRIs of 
his spine and left ankle.  The MRI of the spine shows the 
veteran has multi-level degenerative disc disease; multi-
level disc bulges with possible annular tear; mild multi-
level facet arthropathy; and subchondral inferior endplate 
changes at L4.  The MRI report of the left ankle indicates 
the veteran has had left ankle pain since 1990.  Diagnostic 
impressions included chronic complete tear of the anterior 
talofibular ligament; chronic significant injury, without 
full thickness tear of the anterior talofibular ligament; 
mild tendonisis of the posterior tibalis and peroneus longus 
tendons; and questionable mild plantar fasciitis at its 
attachment to the calcaneus.  

The veteran has submitted lay statements from his wife and a 
former service member.  The veteran's wife avers that the 
veteran incurred his disabilities in service.  The service 
member, who indicated he was responsible for location 
assignments during service, related his knowledge of an 
injury the veteran received to his ankle in service.  He 
noted that it was occasionally necessary to consider the 
veteran's physical limitation caused by his ankles when 
making location assignments.  

In the veteran's October 2003 written personal statement, he 
indicated that he sprained his left ankle on multiple 
occasions after separation from service.  He also stated that 
he injured his back in a bicycling accident in service.  The 
veteran further maintained that he strained his back on two 
specific occasions while performing dive duty and that he 
experienced ongoing pain, stiffness and soreness ever since.  
He also indicated that he has been a cabinet maker since 
1996, and that this job has a heavy labor aspect and he 
stands all day on concrete floors.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Left ankle

The veteran contends that he is entitled to service 
connection for a left ankle disability.  The Board has 
considered the appellant's contentions, but finds however, 
that the preponderance of the evidence is against the claim.  

In finding that service connection is not warranted for a 
left ankle disability, the Board initially notes that 
although a left ankle injury is noted to have occurred in 
April 1990; following this initial treatment, there is no 
evidence of any further complaints of pain, or of clinical 
treatment for the left ankle in the service medical records.  
Notably, the August 1991 physical examination was negative 
with regards to the veteran's lower extremities.  Thus, there 
is no evidence that the left ankle injury during service 
resulted in any chronic residuals.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Here, 
there is a lack of medical evidence to indicate ongoing or 
chronic left ankle residuals, for several years following 
separation from service.  The Board notes that the veteran 
was not diagnosed with a left ankle disorder (bilateral ankle 
strain) until the VA examination in October 2003, and then 
later in February 2006.  

The Board also points out that there is no competent medical 
evidence which shows a causal relationship between a current 
left ankle disability and any incidence of active duty 
service.  See 38 C.F.R. § 3.303(b).  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Here, there is no such competent 
medical evidence.  Neither the VA examination nor the 
February 2006 MRI reports indicate that there is some 
correlation between the current left ankle disabilities and 
the veteran's period of military service.  The veteran has 
not otherwise provided the Board with competent medical 
evidence of a nexus between his current left ankle disability 
and military service.  Therefore, service connection for a 
left ankle disability is not warranted.

Back

The veteran contends he incurred a back disability as a 
result of military service.  On his March 2003 original 
compensation claims form, the veteran specifically averred 
that his back disability occurred due to lifting heavy chains 
on a weekly basis, while diving in the Coast Guard service 
from 1990 to 1991.  The Board has considered his contentions, 
but finds however, that the preponderance of the evidence is 
against the claim.  

Based upon the evidence, the Board finds that service 
connection is not warranted for a back disability.  As a 
preliminary matter, multi-level facet arthropathy (arthritis) 
was not shown to have manifested within the first post-
service year, but rather more than 30 years following 
separation from service; thus presumptive service connection 
is not warranted.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

It is noted that the veteran sustained some injury to his 
back in service as a result of the 1990 bicycle accident, for 
the record reflects stitches were required on his left flank.  
Some superficial lacerations were noted in the area of L-3.  
However, the Board notes that the clinical records dated 
concurrent with, and following the bicycle accident contain 
no diagnosis of a chronic back disability or residuals 
associated with that particular incident.  In addition, there 
is no record of injuries sustained to the veteran's back as a 
result of his diving duties.  The last physical examination 
of record prior to separation from service, is dated in 
August 1991, and does not reflect a back disability.

As noted, service connection requires the existence of the 
disease or injury in service, and a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In addition a chronic disorder diagnosed after service, 
linked by competent medical evidence to service, may be 
service-connected as well.  

In the present appeal, there is no record of medical 
treatment for any back problems following the 1990 bicycle 
accident- up and until May 1999, almost 6 years after 
separation from service.  In addition, at that time, the 
veteran stated his back pain had begun only about a week 
prior.  The Board also points out that the post-service 
medical records from U.S.H.W. and Healthsouth reflect that 
the veteran sustained at least one work-related back injury 
in May 2001, and another injury in September 2003; which 
resulted in diagnoses of lumbar strain and left sacroiliac 
dysfunction and thoracic strain, respectively.  

These intervening events, along with the absence of evidence 
of treatment prior to May 1999, further suggest that a back 
disability, or any claimed residuals from an acute back 
injury in 1990, was not incurred in or aggravated by military 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board also notes that the veteran has indicated 
that his job cabinet maker has a heavy labor aspect and that 
he stands all day on concrete floors.  The record otherwise 
contains no competent medical evidence which demonstrates a 
relationship between the current back disorders and active 
duty service.  See 38 C.F.R. § 3.303(b).  

The written statements submitted in support of the claim have 
been considered; however, they are not determinative.  There 
is no indication that the veteran or his wife have 
specialized medical training or knowledge that would allow 
them to provide a competent opinion as to the etiology of the 
veteran's current back disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required).  Thus, on the basis of the cumulative 
evidence, the Board finds service connection for a back 
disability is not warranted.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for a left ankle disability is denied.

Service connection for a back disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


